DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    127
    579
    media_image1.png
    Greyscale


Status of Claims
4.	This Office Action is in response to the remarks filed on December 16th 2021. Claims 1-20 are allowed.

Response to Arguments
5.	Objection to the specification has been withdrawn in view of new title submitted 
6.	The objection to the abstract has been withdrawn.

7.	The double patenting rejection has been withdrawn in view of terminal disclaimer filed on 12/16/2021 and approved on 12/16/2021.

8.	Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, see 892, either singularly or combination fail to anticipate or render obvious specifically, with respect to Independent claim 1, in combination of with the other claimed limitations, which is directed to, an image processing apparatus comprising: processing circuitry configured to, receive a first captured image and a second captured image simultaneously captured via first imaging pixels and second imaging pixels, respectively, that are one of stacked or are arranged on a same layer of an imaging element, the second imaging pixels having a higher signal-to-noise ratio (SNR) than the first imaging pixels, select a target pixel from the first captured image, the target pixel in the first captured image having a corresponding pixel in the second captured image or an interpolated image of the second captured image, extract pixels from the second captured image or the interpolated image of the second captured image based on a luminance value of the corresponding pixel to generate extracted pixels, select pixels corresponding to the extracted pixels from the first captured image as selected pixels, and correct a luminance value of the target pixel based on mutatis mutandis. Accordingly, dependent claims 2-9, 11-18 and 19 are allowed.

Examiner Notes
9.	Examiner suggests reviewing the specification and the claims for any informalities such as 101, 112, antecedent basis, and typographical/grammatical errors. Corrections must be filed before paying the issue fees.
Examiner suggests that if applicant file IDSs after the notice of allowance mailed to the applicant, it must compliant with the 37 CFR 1.97 and/or 1.97(e).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        February 25, 2022